                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        STEVEN ODSATHER and SHEELAGH                         CASE NO. C18-0289-JCC
          ODSATHER,
10                                                             ORDER
11                              Plaintiffs,
                           v.
12
          FAY SERVICING, LLC,
13
                                Defendant.
14

15
     1.     PURPOSES AND LIMITATIONS
16
            Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties hereby
18
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
19
     acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not confer
20
     blanket protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24
            //
25
            //
26


     ORDER
     C18-0289-JCC
     PAGE - 1
 1   2.      “CONFIDENTIAL” MATERIAL

 2           “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4               Information prohibited from disclosure by statute;

 5               Information that the party has a reasonable and good faith belief contains a trade secret,

 6   including, but not limited to, policies and procedures, training materials, servicing agreements, and

 7   loan purchase agreements,

 8               Research, technical, commercial or financial information that the party has maintained
 9   as confidential, and that, if disclosed to customers or competitors, would tend to damage the party’s
10   competitive position; or
11               Information and documents that a party has a reasonable and good faith belief
12   constitutes, contains, or refers to proprietary technology or information owned or developed by the
13   producing party, and that, if disclosed to customers or competitors, would tend to damage the
14   party’s competitive position, including, but not limited to, policies and procedures, training
15   materials, servicing agreements, loan purchase agreements.
16               Home addresses, personal telephone numbers and personnel files of employees of Fay
17   Servicing, LLC;
18               Documents and other media containing financial, medical and other sensitive personal

19   records or information that the party has maintained as confidential, and/or where disclosure

20   carries the risk of exposure to identity theft.

21   3.      SCOPE

22           The protections conferred by this agreement cover not only confidential material (as

23   defined above), but also (1) any information copied or extracted from confidential material; (2) all

24   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

25   conversations, or presentations by parties or their counsel that might reveal confidential material.

26


     ORDER
     C18-0289-JCC
     PAGE - 2
 1          However, the protections conferred by this agreement do not cover information that is in

 2   the public domain or becomes part of the public domain through trial or otherwise.

 3   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 4          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 5   or produced by another party or by a non-party in connection with this case only for prosecuting,

 6   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 7   categories of persons and under the conditions described in this agreement. Confidential material

 8   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 9   that access is limited to the persons authorized under this agreement.
10          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11   by the Court or permitted in writing by the designating party, a receiving party may disclose any

12   confidential material only to:

13          (a)     the receiving party’s counsel of record in this action, as well as employees of

14   counsel to whom it is reasonably necessary to disclose the information for this litigation;

15          (b)     the officers, directors, and employees (including in house counsel) of the receiving

16   party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a

17   particular document or material produced is for Attorney’s Eyes Only and is so designated;

18          (c)     experts and consultants to whom disclosure is reasonably necessary for this

19   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20          (d)     the Court, court personnel, and court reporters and their staff;

21          (e)     copy or imaging services retained by counsel to assist in the duplication of

22   confidential material, provided that counsel for the party retaining the copy or imaging service

23   instructs the service not to disclose any confidential material to third parties and to immediately

24   return all originals and copies of any confidential material;

25          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

26   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),


     ORDER
     C18-0289-JCC
     PAGE - 3
 1   unless otherwise agreed by the designating party or ordered by the Court. Pages of transcribed

 2   deposition testimony or exhibits to depositions that reveal confidential material must be separately

 3   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 4   agreement;

 5          (g)     the author or recipient of a document containing the information or a custodian or

 6   other person who otherwise possessed or knew the information.

 7          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 8   referencing such material in court filings, the filing party shall confer with the designating party
 9   to determine whether the designating party will remove the confidential designation, whether the
10   document can be redacted, or whether a motion to seal or stipulation and proposed order is
11   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
12   that will be applied when a party seeks permission from the Court to file material under seal.
13   5.     DESIGNATING PROTECTED MATERIAL

14          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

15   or non-party that designates information or items for protection under this agreement must take

16   care to limit any such designation to specific material that qualifies under the appropriate

17   standards. The designating party must designate for protection only those parts of material,

18   documents, items, or oral or written communications that qualify, so that other portions of the

19   material, documents, items, or communications for which protection is not warranted are not swept

20   unjustifiably within the ambit of this agreement.

21          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

22   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

23   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

24   and burdens on other parties) expose the designating party to sanctions.

25          //

26          //


     ORDER
     C18-0289-JCC
     PAGE - 4
 1          If it comes to a designating party’s attention that information or items that it designated for

 2   protection do not qualify for protection, the designating party must promptly notify all other parties

 3   that it is withdrawing the mistaken designation.

 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8                  (a)     Information in documentary form: (e.g., paper or electronic documents and
 9   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

10   the designating party must affix the word “CONFIDENTIAL” to each page that contains

11   confidential material. If only a portion or portions of the material on a page qualifies for protection,

12   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

13   markings in the margins).

14                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15   and any participating non-parties must identify on the record, during the deposition or other pretrial

16   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

19   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

20   at trial, the issue should be addressed during the pre-trial conference.

21                  (c)     Other tangible items: the producing party must affix in a prominent place

22   on the exterior of the container or containers in which the information or item is stored the word

23   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

24   the producing party, to the extent practicable, shall identify the protected portion(s).

25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

26   designate qualified information or items does not, standing alone, waive the designating party’s


     ORDER
     C18-0289-JCC
     PAGE - 5
 1   right to secure protection under this agreement for such material. Upon timely correction of a

 2   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 3   in accordance with the provisions of this agreement.

 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 6   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 8   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
10   original designation is disclosed.
11          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

12   regarding confidential designations without court involvement. Any motion regarding confidential

13   designations or for a protective order must include a certification, in the motion or in a declaration

14   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

15   affected parties in an effort to resolve the dispute without court action. The certification must list

16   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

17   to-face meeting or a telephone conference.

18          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

19   intervention, the designating party may file and serve a motion to retain confidentiality under Local

20   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

21   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

22   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

23   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

24   the material in question as confidential until the Court rules on the challenge.

25   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

26   LITIGATION


     ORDER
     C18-0289-JCC
     PAGE - 6
 1           If a party is served with a subpoena or a court order issued in other litigation that compels

 2   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 3   must:

 4                  (a)     promptly notify the designating party in writing and include a copy of the

 5   subpoena or court order;

 6                  (b)     promptly notify in writing the party who caused the subpoena or order to

 7   issue in the other litigation that some or all of the material covered by the subpoena or order is

 8   subject to this agreement. Such notification shall include a copy of this agreement; and
 9                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
10   the designating party whose confidential material may be affected.
11   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

12           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

13   material to any person or in any circumstance not authorized under this agreement, the receiving

14   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

15   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

16   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

17   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

18   Bound” that is attached hereto as Exhibit A.

19   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

20   MATERIAL

21           When a producing party gives notice to receiving parties that certain inadvertently

22   produced material is subject to a claim of privilege or other protection, the obligations of the

23   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

24   is not intended to modify whatever procedure may be established in an e-discovery order or

25   agreement that provides for production without prior privilege review. The parties agree to the

26   entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.


     ORDER
     C18-0289-JCC
     PAGE - 7
 1   10.    NON TERMINATION AND RETURN OF DOCUMENTS

 2          Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must return all confidential material to the producing party, including all copies, extracts and

 4   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 8   product, even if such materials contain confidential material.
 9          The confidentiality obligations imposed by this agreement shall remain in effect until a
10   designating party agrees otherwise in writing or this Court or any other court of competent
11   jurisdiction orders otherwise.
12          SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
     Date: _10/31/2018_____, 2018           _/s/ SaraEllen Hutchinson_________________
14                                          SaraEllen Hutchison, WSBA #36137
15                                          Law Office of SaraEllen Hutchison, PLLC
                                            2367 Tacoma Avenue South
16                                          Tacoma, WA 98402
                                            Telephone: 206-529-5195
17                                          Facsimile: 253-302-8486
                                            E-mail: saraellen@saraellenhutchison.com
18
                                            Attorney for Plaintiffs Sheelagh Odsather and Steven
19                                          Odsather

20
     Date: _10/31/2018______, 2018          /s/ Joseph T. McCormick III_______________
21                                          _ Ryan M. Carson, WSBA #41057
                                            x Joseph T. McCormick III, WSBA #48883
22
                                            Wright, Finlay, & Zak, LLP
23                                          3600 15th Ave. West, Suite 202
                                            Seattle, WA 98119
24                                          rcarson@wrightlegal.net
                                            Attorneys for Defendant Fay Servicing, LLC
25

26


     ORDER
     C18-0289-JCC
     PAGE - 8
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   proceeding in any other court, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7                  DATED this 2nd day of November 2018.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0289-JCC
     PAGE - 9
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________             [print   or   type    full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of ________________ Odsather v. Fay Servicing LLC, C18-0289-JCC. I agree to comply

 8   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
10   of contempt. I solemnly promise that I will not disclose in any manner any information or item
11   that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
12   with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C18-0289-JCC
     PAGE - 10
